                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TENNESSEE

MAUREEN C. DELSORDO and                      )
husband MICHAEL D. DELSORDO                  )
                                             )
       Plaintiffs,                           )
                                             )      Civil Action No. ______________
v.                                           )
                                             )
BLUEGREEN VACATIONS,                         )
UNLIMITED, INC. d/b/a LAUREL                 )
CREST RESORT                                 )
                                             )
       Defendants.                           )

                       NOTICE OF REMOVAL OF CIVIL ACTION

       Defendant Bluegreen Vacations Unlimited, Inc. (“Defendant”), pursuant to 28 U.S.C. §

1441(b), 1446, and 28 U.S.C. § 1332, hereby file and serve this Notice of Removal of Civil

Action on the grounds of diversity jurisdiction and respectfully show unto the Court as follows:

       1.      On November 6, 2019, the Plaintiffs commenced an action against Defendant, in

the Circuit Court for Sevier County, Tennessee, bearing Case No. 19CV754I. A copy of the

filings from the Circuit Court for Sevier County, Tennessee is attached hereto as collective

Exhibit 1.

       2.      Process was certified mailed to Defendant’s registered agent via the Tennessee

Secretary of State and received on November 12, 2019.

       3.      Removal is appropriate here as Plaintiffs allege they are citizens of Pennsylvania

residing in Lincoln University, Pennsylvania. Comparatively, Defendant is incorporated in

Florida with a principal place of business in Boca Raton, Florida. As such, complete diversity

exists among the parties.




Case 3:19-cv-00500-DCLC-DCP Document 1 Filed 12/05/19 Page 1 of 4 PageID #: 1
       4.      Further, the amount in controversy requirement is satisfied as the Complaint

alleges $150,000.00 in damages. Consequently, the amount in controversy exceeds the sum or

value of $75,000, exclusive of interest and costs.

       5.      Under 28 U.S.C. § 1441(b), actions over which the District Courts of the United

States have original jurisdiction are removable, and this Court has original jurisdiction of this

case under 28 U.S.C. § 1332(a)(1). This action is removable to this Court because this is a civil

action, the Plaintiffs and the Defendant are citizens of different states within the meaning of 28

U.S.C. § 1332, and the amount in controversy exceeds $75,000, exclusive of interest or costs.

       6.      This Notice of Removal is filed with the Clerk of the United States District Court

for the Eastern District of Tennessee, Knoxville within thirty days, as computed by Fed. R. Civ.

P. 6(a), of the date of service. Accordingly, the time that Defendant has to answer or otherwise

respond to the above-styled Complaint has not yet expired and this Removal is timely filed.

       7.      A copy of this Notice of Removal is contemporaneously filed with the Circuit

Court Clerk for Sevier County, Tennessee, giving due notice to the State Court, and further, a

copy of this Notice of Removal and the exhibit hereto will be served on the Plaintiffs by and

through their counsel.

       8.      The exhibits hereto include the only documents filed in this cause. To date, there

have been no responsive pleadings or discovery served in this action and no further proceedings

have been held in the Circuit Court for Sevier County, Tennessee.

       9.      Based on the foregoing, this Court has jurisdiction of the above-entitled action

pursuant to 28 U.S.C. § 1332, and removal of this action is proper pursuant to 28 U.S.C. §

1441(b) under the procedure set forth in 28 U.S.C. § 1446.

       10.     In filing this Notice of Removal of Civil Action, Defendant reserved all rights and

defenses available to it.


                                   2
Case 3:19-cv-00500-DCLC-DCP Document 1 Filed 12/05/19 Page 2 of 4 PageID #: 2
         WHEREFORE, Defendant hereby serves Notice that the above-captioned action pending

against it in the Circuit Court for Sevier County, Tennessee, has been removed therefrom to this

Court.


                                            Respectfully submitted,

                                            ADAMS AND REESE LLP


                                            /s/ F. Laurens Brock__________
                                            F. Laurens Brock (BPR# 017666)
                                                    (larry.brock@arlaw.com)
                                            Jacob L. Perry (BPR# 034388)
                                                    (jake.perry@arlaw.com)
                                            424 Church Street, Suite 2700
                                            Nashville, TN 37219
                                            Telephone: (615) 259-1450
                                            Facsimile: (615) 259-1470
                                            Counsel for Defendant




                                   3
Case 3:19-cv-00500-DCLC-DCP Document 1 Filed 12/05/19 Page 3 of 4 PageID #: 3
                                  CERTIFICATE OF SERVICE

       I hereby certify that a true and exact copy of the Notice of Removal of Civil Action was

filed electronically this the 5th day of December, 2019. Copies may also be accessed through the

Court’s ECF system. Notice of this filing was served via the Court’s Electronic Case Filing

system to all parties and counsel listed on the electronic filing receipt.

       Furthermore, I hereby certify that a true and exact copy of the foregoing has been served

on the following parties by placing it in the U.S. Mail, First Class, postage prepaid as indicated

below, on this the 5th day of December, 2019.

George R. Garrison
1142 Dolly Parton Parkway
Sevierville, Tennessee 37862
Attorneys for Plaintiff


                                               By: /s/ F. Laurens Brock__________




                                   4
Case 3:19-cv-00500-DCLC-DCP Document 1 Filed 12/05/19 Page 4 of 4 PageID #: 4
